                          Case 21-10474-MFW                 Doc 493      Filed 05/27/21        Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                           Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                        1
                                             Debtors.


              NOTICE OF SECOND AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR
                EMERGENCY REMOTE HEARING ON MAY 27, 2021 AT 9:30 A.M. (ET)


                     AS THERE ARE NO MATTERS GOING FORWARD, THIS HEARING
                     HAS BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


         STATUS CONFERENCE

         1.       Debtors’ Motion for Entry of: (A) an Order (I) Scheduling a Hearing on the Approval of
                  the Sale of All or Substantially All of the Debtors' Assets Free and Clear of All
                  Encumbrances Other Than Assumed Liabilities And Permitted Encumbrances, and the
                  Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
                  (II) Approving Certain Bidding Procedures and Assumption and Assignment Procedures,
                  and the Form and Manner of Notice Thereof, (III) Approving the Debtors' Entry Into the
                  Stalking Horse APA and All of Its Terms, Including Bidding Protections, and
                  (IV) Granting Related Relief; and (B) an Order (I) Approving Asset Purchase Agreement,
                  (II) Authorizing the Sale of All or Substantially All of the Debtors' Assets Free and Clear

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
              Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
              (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
              (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
              Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
              (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
              Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
              (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
              Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
              Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
              Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
              Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
              Amended items appear in bold and italics.

28176909.1
                           Case 21-10474-MFW              Doc 493   Filed 05/27/21   Page 2 of 4



                 of All Encumbrances Other Than Assumed Liabilities and Permitted Encumbrances,
                 (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and
                 Unexpired Leases, and (IV) Granting Related Relief [D.I. 36, 3/4/21]

                 Sale Response/Objection Deadline:                  April 22, 2021 at 4:00 p.m. (ET) [Extended
                                                                    until April 30, 2021 at 11:00 a.m. (ET) for
                                                                    Consumer Privacy Ombudsman and Texas
                                                                    Office of the Attorney General, Consumer
                                                                    Protection Division]

                 Contract Response/Objection Deadline:              April 7, 2021 at 4:00 p.m. (ET) [Extended
                                                                    until April 26, 2021 at 4:00 p.m. (ET) for
                                                                    Disney Consumer Products, Marvel Brands
                                                                    LLC and Twentieth Century Fox]; April 23,
                                                                    2021 at 4:00 p.m. (ET) for the First
                                                                    Amendment to Cure Schedule; on or before
                                                                    the sale hearing for the Second Amendment
                                                                    to Cure Schedule

                 Contract Responses/Objections Received:            See Exhibit A attached hereto

                 Related Pleadings:

                      A.       Notice of Possible Assumption and Assignment and Cure Amounts with
                               Respect to Executory Contracts and Unexpired Leases of the Debtors [D.I. 102,
                               3/17/21]

                      B.       Declaration of Russell Mason in Support of Entry of Order (I) Scheduling a
                               Hearing on the Approval of the Sale of All or Substantially All of the Debtors’
                               Assets Free and Clear of All Encumbrances Other Than Assumed Liabilities
                               and Permitted Encumbrances, and the Assumption and Assignment of Certain
                               Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding
                               Procedures and Assumption and Assignment Procedures, and the Form and
                               Manner of Notice Thereof, (III) Approving the Debtors’ Entry Into the Stalking
                               Horse APA and All of Its Terms, Including Bidding Protections, and (IV)
                               Granting Related Relief [D.I. 173, 3/31/21] 3

                      C.       Order (I) Scheduling a Hearing on the Approval of the Sale of All or
                               Substantially All of the Debtors’ Assets Free and Clear of All Encumbrances
                               Other Than Assumed Liabilities and Permitted Encumbrances, and the
                               Assumption and Assignment of Certain Executory Contracts and Unexpired
                               Leases, (II) Approving Certain Bidding Procedures and Assumption and
                               Assignment Procedures, and the Form and Manner of Notice Thereof, (III)


         3
             The location of this declarant is Dallas, Texas.

28176909.1


                                                                2
                           Case 21-10474-MFW              Doc 493       Filed 05/27/21   Page 3 of 4



                               Approving Bidding Protections, and (IV) Granting Related Relief [D.I. 244,
                               4/1/21]

                      D.       Notice of Proposed Sale of Assets, Stalking Horse APA, Bidding Procedures,
                               Auction, and Sale Hearing [D.I. 247, 4/1/21]

                      E.       Notice of Filing of First Amendment to Cure Schedule [D.I. 274, 4/9/21]

                      F.       Verification of Publication [D.I. 317, 4/22/21]

                      G.       Notice of Filing of Second Amendment to Cure Schedule [D.I. 321, 4/22/21]

                      H.       Notice of Cancellation of Auction and Designation of Stalking Horse APA as
                               the Winning Bid [D.I. 332, 4/26/21]

                      I.       Declaration of Russell Mason in Support of Entry of Order Authorizing and
                               Approving (A) the Sale of Substantially All of the Debtors’ Assets Free and
                               Clear of Liens, Claims, Rights, Encumbrances, and Other Interests; (B) the
                               Assumption and Assignment of Certain Executory Contracts and Unexpired
                               Leases; and (C) Granted Related Relief [D.I. 410, 4/29/21] 4

                      J.       Declaration of Michael Foreman in Support of Entry of Order Authorizing and
                               Approving (A) the Sale of Substantially All of the Debtors’ Assets Free and
                               Clear of Liens, Claims, Rights, Encumbrances, and Other Interests; (B) the
                               Assumption and Assignment of Certain Executory Contracts and Unexpired
                               Leases; and (C) Granted Related Relief [D.I. 411, 4/29/21] 5

                      K.       Debtors’ Preliminary Reply to La Cantera Development Company LLC and
                               La Cantera Crossing Retail, LLC’s Limited Objection to Debtors’ Motion to
                               Approve the Sale of All or Substantially All of the Debtors’ Assets Free and
                               Clear of All Encumbrances [D.I. 420, 4/30/20]

                      L.        Notice of Filing of Blackline of Revised Proposed Sale Order [D.I. 422,
                                4/30/21]

                      M.        Order (I) Scheduling a Hearing on the Approval of the Sale of All or
                                Substantially All of the Debtors' Assets Free and Clear of All Encumbrances
                                Other Than Assumed Liabilities and Permitted Encumbrances, and the
                                Assumption and Assignment of Certain Executory Contracts and Unexpired
                                Leases, (II) Approving Certain Bidding Procedures and Assumption and
                                Assignment Procedures, and the Form and Manner of Notice Thereof, (III)
                                Approving Bidding Protections, and (IV) Granting Related Relief [D.I. 244,
                                4/1/21]

         4
             The location of this declarant is Dallas, Texas.
         5
             The location of this declarant is Delray Beach, Florida.
28176909.1


                                                                   3
                          Case 21-10474-MFW       Doc 493     Filed 05/27/21    Page 4 of 4



                     N.       Certification of Counsel Regarding Supplemental Order Approving the
                              Assumption and Assignment of Executory Contracts and Unexpired Leases
                              [D.I. 492, 5/26/21]

                  Status:    This matter as it relates to the closing of the transaction approved by Item M
                             and the Objection appearing at Docket No. 261 as reflected on Exhibit A has
                             been resolved. Accordingly, no hearing is required.

             Dated: May 27, 2021                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Matthew B. Lunn
                                                 M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                 Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                 Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                 Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                 Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                 1000 N. King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Counsel to the Debtors and Debtors in Possession




28176909.1


                                                          4
